Citation Nr: 0431382	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  01-07 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of hepatitis A.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from an April 2000 rating 
decision of the San Juan, Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO).

In November 2002, the Board issued a decision denying the 
veteran's attempt to reopen his previously denied claim of 
service connection for hepatitis A, and he subsequently 
appealed to the United States Court of Appeals of Veterans 
Claims (hereinafter "Court").  In October 2003, the Court 
vacated the Board's November 2002 decision and remanded the 
case for reconsideration consistent with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion noted that a significant change in the law 
occurred during the pendency of this appeal when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary). VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).

The Joint Motion stated that the veteran had not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claims under 
Quartuccio, supra.

Additionally, in a written statement dated in November 2004, 
the veteran's representative requested that the veteran be 
scheduled for "a hearing before the VA Regional Office to 
present medical evidence that his hepatitis is related to 
military service and to testify to the facts surrounding this 
matter."  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his attempt to reopen the previously 
denied claim for service connection for 
residuals of hepatitis A.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  The veteran should contacted and 
asked to clarify whether he would like a 
hearing before a veterans law judge or a 
decision review officer at the RO, and 
then the one he selects should be 
scheduled.  If held, the transcript of 
any hearing should be associated with the 
claims folder.

3.  Following the above, the RO should 
review the veteran's claim to reopen.  If 
the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be furnished to the veteran 
and his representative, and they should 
be afforded the appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




